Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Dix on September 2, 2021.
Claims
The claim set filed August 16, 2051 has been amended as follows: 

Please cancel claim 4.

1. (Currently Amended) A pedestrian reflective kit being configured to be worn by a user thereby facilitating the user to be visible to oncoming traffic, said kit comprising: 
a waist belt being wearable around [[a]] the user's waist, said waist belt being comprised of a resiliently stretchable material; 

a head band being wearable around the user's head, said head band being comprised of a resiliently stretchable material for enhancing fitment of said head band on the user's head; 
a pair of arm sleeves, each of said arm sleeves being wearable around a respective one of the user's arms, each of said arm sleeves being comprised of a light reflecting material, wherein each of said arm sleeves is configured to enhance visibility of the user in the darkened environment; 
a pair of ankle bracelets, each of said ankle bracelets being wearable around a respective one of the user's ankles, each of said ankle bracelets being comprised of a light reflecting material wherein each of said ankle bracelets is configured to enhance visibility of the user in the darkened environment; 
said head band having an inwardly facing surface and an outwardly facing surface, said inwardly facing surface comprising a fluid absorbent material for absorbing sweat on the user's head; [[and]] 
a plurality of reflective panels, each of said reflective panels being coupled to said head band, each of said reflective panels being comprised of a light reflecting material wherein said head band is configured to enhance visibility of the user in the darkened environment, each of said reflective panels being positioned on said outwardly facing surface of said head band, said reflective panels being laterally spaced  and 
wherein each of said arm sleeves has a top edge and a bottom edge, each of said arm sleeves including a first drawstring and a second drawstring, the first drawstring being aligned with the top edge and the second drawstring being aligned with the bottom edge, said first drawstring configured to tighten said top edge of said arm sleeve around the user's arm, said second drawstring configured to tighten said bottom edge of said arm sleeve around the user's arm, each of said first drawstring and said second drawstring including a closure for retaining said first drawing and said second drawstring at a desired tightness.

5. (Currently Amended) The kit according to claim [[4]] 1, wherein each of said ankle bracelets has a primary end, a secondary end and a first surface extending therebetween, each of said ankle bracelets including a buckle being attached to said primary end, said secondary end being extendable through said buckle to form a closed loop around the user's ankle, each of said ankle bracelets being matable to themselves for retaining said ankle bracelets around the user's ankles.  

6. (Currently Amended) A pedestrian reflective kit being configured to be worn by a user thereby facilitating the user to be visible to oncoming traffic, said kit comprising: 
a waist belt being wearable around [[a]] the user's waist, said waist belt being comprised of a resiliently stretchable material, said waist belt having a first end and a 
a sleeve having said waist belt being extended therethrough, said sleeve being comprised of a light reflecting material wherein said sleeve is configured to enhance visibility of the user in a darkened environment; 
a head band being wearable around the user's head, said head band being comprised of a resiliently stretchable material for enhancing fitment of said head band on the user's head, said head band having an inwardly facing surface and an outwardly facing surface, said inwardly facing surface comprising a fluid absorbent material for absorbing sweat on the user's head; 
a plurality of reflective panels, each of said reflective panels being coupled to said head band, each of said reflective panels being comprised of a light reflecting material wherein said head band is configured to enhance visibility of the user in the darkened environment, each of said reflective panels being positioned on said outwardly facing surface of said head band, said reflective panels being laterally spaced apart from each other and being distributed around an entire circumference of said head band; 
a pair of arm sleeves, each of said arm sleeves being wearable around a respective one of the user's arms, each of said arm sleeves being comprised of a light reflecting material wherein each of said arm sleeves is configured to enhance visibility of the user in the darkened environment, each of said arm sleeves having a top edge and a bottom edge, each of said arm sleeves including a first drawstring and a second drawstring, the first drawstring being aligned with the top edge and the second drawstring being aligned with the bottom edge configured to tighten[[ing]] said top edge of said an sleeve around the user's arm, said second drawstring configured to tighten[[ing]] said bottom edge of said arm sleeve around the user's arm, each of said first drawstring and said second drawstring including a closure for retaining said first drawing and said second drawstring at a desired tightness; and 
a pair of ankle bracelets, each of said ankle bracelets being wearable around a respective one of the user's ankles, each of said ankle bracelets being comprised of a light reflecting material wherein each of said ankle bracelets is configured to enhance visibility of the user in the darkened environment, each of said ankle bracelets having a primary end, a secondary end and a first surface extending therebetween, each of said ankle bracelets including a buckle being attached to said primary end, said secondary end being extendable through said buckle to form a closed loop around the user's ankle, each of said ankle bracelets being matable to themselves for retaining said ankle bracelets around the user's ankles.  

7. (original) The kit according to claim 6, further comprising a plurality of boots, each of said boots being wearable on paws of an animal, each of said boots being comprised of a light reflecting material wherein said plurality of boots is configured to enhance visibility of the animal, each of said boots having a closure being drawable across said boots for tightening said boots on the animal's paws.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a kit comprising a belt extending through a sleeve with light reflecting material to enhance visibility, a headband with a stretchable material having an inner surface that absorbs sweat and an outer surface with a plurality of laterally spaced reflective panes to enhance visibility, a pair of arm sleeves having light reflective material to enhance visibility, each arm sleeve having a top edge with a drawstring and closure, and a bottom edge with a drawstring and closure, and a pair of ankle bracelets comprised of light reflecting material to enhance visibility.  The closest prior art is Graham (US 7455418), Lesley (US 4517685), Luginbuhl (US 2009/0077717), and Lane (US 2018/0271197). Graham does not teach a belt extending through a sleeve with reflective material thereon, the inner surface the inner surface of the headband capable of absorbing sweat, and the pair of arm sleeves each having a top edge with a drawstring and closure, and a bottom edge with a drawstring and closure. Lesley teaches a headband with an inner surface that can absorb sweat, but does not teach a belt extending through a sleeve with reflective material thereon, and the pair of arm sleeves each having a top edge with a drawstring and closure, and a bottom edge with a drawstring and closure.  Luginbuhl teaches a headband with a plurality of spaced apart reflective panels, but does not teach a belt extending through a sleeve with reflective material thereon, and the pair of arm sleeves each having a top edge with a drawstring and closure, and a bottom edge with a drawstring and closure.  Lane teaches a belt extending through a sleeve with reflective material thereon, but does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732